This is a companion case to cause No. 24132, Oils Incorporated v. Corporation Commission et al., this date decided. (165 Okla. 202, 25 P.2d 703.) The same property is involved as well as the same period of production. The cases differ only in that the plaintiffs in error in this case are owners of fractional interests in and to the 7/8 working interest covered by the lease of the producing property involved, whereas, in cause No. 24132 the plaintiff in error was the operator. The legal questions involved which are material to a determination of the issues are identical. The causes have been considered together in this court, and the ultimate rights of the parties in this case have been determined in accordance with the views expressed in the opinion in cause No. 24132.
The opinion in cause No. 24132 is therefore adopted as the opinion in this case, and this cause is reversed and remanded, with directions to proceed in a manner not inconsistent with the views announced.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, ANDREWS, McNEILL, OSBORN, BAYLESS, and WELCH, JJ., concur.